Appeal by the Commmissioner of the New York State Department of Social Services and cross appeal by the petitioner from (1) stated portions an order of the Supreme Court, Nassau County, dated July 7, 1986, which, inter alia, found that the petitioner was entitled to counsel fees pursuant to 42 USC § 1988, and (2) stated portions of an order of the same court dated October 30, 1986, which, after a hearing, awarded the petitioner counsel fees in the amount of $2,293.75.
Ordered that orders are affirmed, with one bill of costs, for reasons stated by Justice Saladino in his memorandum decision at the Supreme Court. Thompson, J. P., Weinstein, Eiber and Harwood, JJ., concur.